ALLOWANCE
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.            The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed because the prior art made of record does not teach a battery charging circuit, a method for regulating a charging voltage for a battery charging circuit, or a system for regulating  a charging voltage for a battery charging circuit, in the manner as recited in the claims. 

Reasons For Allowance
3.         With respect to claims 1-10, the prior art made of record fails to teach the combination of steps recited in claim 1, including the following particular combination of steps as recited in claim 1, as follows:
a switch mode charger, coupled between the LDO and the battery, for feeding a first current to charge the battery; and
a capacitor divider, coupled between the LDO and the battery, in parallel to the switch mode charger, for dividing the voltage outputted from the LDO by an integer factor and feeding a second current to charge the battery, wherein the second current is equal to the first current times the integer factor.

4.         With respect to claim 11-15, the prior art made of record fails to teach the combination of steps recited in claim 11, including the following particular combination of steps as recited in claim 11, as follows:
determining whether a switch mode charger coupled between the LDO and the battery is switched on; when the switch mode charger is on:
feeding, from the LDO, a first current through the switch mode charger to charge the battery; and
when the switch mode charger is off:
dividing, by a capacitor divider coupled between the LDO and the battery, the voltage by integer factor, and feeding a second current from the capacitor divider to the battery, wherein the second current is equal to the first current times the integer factor.

5.         With respect to claim 16-20, the prior art made of record fails to teach the combination of steps recited in claim 16, including the following particular combination of steps as recited in claim 16, as follows:
means for determining whether a switch mode charger coupled between the LDO and the battery is switched on;
means for when the switch mode charger is on, feeding, from the LDO, a first current through the switch mode charger to charge the battery; and
means for when the switch mode charger is off:
dividing, by a capacitor divider coupled between the LDO and the battery, the voltage by integer factor, and
feeding a second current from the capacitor divider to the battery, wherein the second current is equal to the first current times the integer factor.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851